J-A13014-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ESTATE OF EDWARD L. IRWIN,                   IN THE SUPERIOR COURT OF
JR., ALSO KNOWN AS EDWARD L. IRWIN                        PENNSYLVANIA




APPEAL OF: ROXANNE ROTHBERGER

                                                       No. 1125 WDA 2015


                  Appeal from the Order Entered June 5, 2015
              In the Court of Common Pleas of Allegheny County
                     Orphans’ Court at No: 2003 OF 2013


BEFORE: OLSON, STABILE, and MUSMANNO, JJ.

CONCURRING MEMORANDUM BY STABILE, J.: FILED NOVEMBER 15, 2016

      I fully join the Majority and write solely to express my view that when

a   trust   “terminates”   upon   a   principal’s   death   under   20   Pa.C.S.A.

§ 5603(b)(1), it is a reference to the fact that the purpose of the trust has

been fulfilled. This is not the equivalent, however, of saying that a trustee

no longer has any duties upon a principal’s death. Administration of a trust

must be completed, and that includes all attendant duties necessary to

closing out a trust.

      To be sure, Section 5603(b)(1) is not per se a termination provision.

Rather, Section 5603(b) only provides authority for an agent acting under a

power of attorney to establish a trust for the benefit of a principal. Section

5603(b)(1) directs how the income and corpus of a trust may be used during

a principal’s life and provides that, upon a principal’s death, any remaining
J-A13014-16



balance is to be paid to the principal’s estate.       While Section 5603(b)

authorizes the creation of a trust and Section 5603(b)(1) addresses the

disposition of trust assets, both are silent as to trust administration.    The

Uniform Trust Act (“UTA”), however, applies to all express trusts.           20

Pa.C.S.A. § 7702. A trust created under Section 5603(b) is an express trust.

The UTA more fully addresses the duties of a trustee during and upon

termination of a trust, including the duty to take reasonable steps to enforce

or defend claims of a trust and to file an account of his or her administration.

See 20 Pa.C.S.A. §§ 7780.1, 7797.        The point being, a principal’s death

under Section 5603(b)(1) measures the duration of a trust, but does not

eliminate the obligation of a trustee to wind up and complete the

administration of a trust.     A contrary conclusion, as suggested by the

Decedent’s son David—arguably a judgment debtor of the trust—would, in a

sense, create a rudderless ship unable to find its destination port.

      Judge Olson joins this concurring memorandum.




                                     -2-